ORDER OF REINSTATEMENT
Movant Kirk was suspended from the practice of law for fifty-nine days for misrepresenting to a . workers’ compensation insurance carrier the employment status of a former employee injured in an accident. Kentucky Bar Association v. Kirk, Ky., 789 S.W.2d 751 (1990).
The Board of Governors of the Kentucky Bar Association, having found that Kirk has complied with the terms of the order of suspension and has met all procedural requirements, has recommended reinstatement. The Continuing Legal Education Commission has approved the application and certified that the movant has completed all required CLE credits.
The Court being advised, it is ORDERED that the movant, John W. Kirk, upon payment of the current year’s dues, is reinstated to membership in the Kentucky Bar Association and to the practice of law in this Commonwealth. The movant shall pay the costs of this proceeding.
All sitting. All concur.
ENTERED November 21, 1991.
/s/Robert F. Stephens Chief Justice